Citation Nr: 9905722	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a disability of the low 
back.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

It has not been demonstrated by competent medical evidence 
that the veteran has a current low back disorder of service 
origin, or a low back disorder that is secondary to a 
service-connected bilateral knee disorder.  


CONCLUSION OF LAW

The claim for service connection for a disability of the low 
back is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A preliminary review of the service medical records is 
negative for complaints of or treatment for low back 
complaints.  The appellant was seen for left knee complaints 
in 1986 and ultimately underwent a left iliotibial band 
release in December 1987.  Her symptoms continued and 
eventually involved the right knee.  She was retired from 
service as a result of this disability.  At time of service 
separation examination, she noted no history of recurrent 
back pain, and no back disorder was diagnosed.  Her bilateral 
band tendonitis was noted as the reason for her discharge.  

Post service records reflect that she was seen at a VA 
neurology clinic in September 1988.  At the time, reference 
was made to lumbosacral spine X-ray films that were 
reportedly within normal limits.  An October 1988 VA X-ray 
was interpreted as showing minor narrowing of the L4-5 disc 
space possibly reflective of disc disease.  There was a 
suggestion of a pars interarticularis defect at the 
lumbosacral junction in L5.  VA examination of the knees was 
normal except for the veteran's complaints of pain and 
crepitus upon range of motion testing.  

Upon initial rating decision in April 1989, service 
connection for iliotibial band tendonitis of the knees was 
granted, and a 10 percent rating was assigned.  Service 
connection for a low back disorder was denied in that no low 
back disorder was noted during service.  

Subsequently added to the record was a private physician's X-
ray report from December 1988.  It was his opinion that X-
rays reflected relative sclerosis at the right lumbosacral or 
L5 posterior element region.  There was a suggestion of a 
spondylolysis or L5 neural arch defect with early Grade I 
spondylolisthesis of L5 on S1 indicated.  

The RO, in May 1989, again denied the veteran's claim for a 
low back disorder in that no back disorder was shown during 
service.  It was also pointed out that X-ray did not show 
arthritis, suggesting that the presumptive one-year period 
was not for application.  

Inasmuch as the nature of the veteran's low back complaints 
had not been definitively diagnosed, the Board remanded the 
claim in March 1991 for additional evidentiary development, 
to include VA orthopedic and neurological examinations.  

At a VA neurological evaluation in May 1991, the veteran gave 
a history of back pain in 1987 that resolved, but with 
subsequent history of back pain again in 1988.  This 
examination report was subsequently deemed as inadequate in 
that no X-rays were conducted.  

Additional VA examinations were conducted in July 1991.  Upon 
neurological evaluation, the veteran complained of low back 
pain without radiation into the legs.  She also said that she 
had been told that her low back complaints were likely 
related to her knee problems.  Following examination that 
revealed no weakness, atrophy, or fasciculation, the examiner 
diagnosed chronic low back pain.  

Upon VA orthopedic evaluation in July 1991, the claimant 
stated that her low back was tender and sore to touch.  It 
was constant and prolonged sitting and prolonged standing 
made her back hurt.  There was no history of injury.  Her 
knees were stiff and weak all of the time.  Sometimes, they 
swelled.  Examination revealed that she walked without acute 
pain or discomfort and without a limp.  She was able to squat 
thoroughly, and recover without difficulty.  The lumbar spine 
maintained normal lordosis.  There was no apparent atrophy of 
either buttock or thigh.  The gluteal folds were the same 
size and at the same level on both sides.  She complained of 
tenderness to percussion over the lower lumbar spine.  She 
had full range of motion of the lumbar spine and complained 
of pain in the low back on forward flexion and backward 
extension.  There was no spasticity of the paravertebral 
muscles after exercise.  The patellar reflex on the right 
side could only be obtained on reinforcement.  Lasegue test 
and straight leg raising test were negative.  McMurray test 
was negative, and the veteran had full range of motion of the 
knees.  There was no laxity of either knee.  The final 
diagnoses were low back strain and normal knees.  

In August 1991, the 10 percent rating for the service-
connected bilateral knee disorder was confirmed.  Service 
connection for a low back disorder was denied in that any 
current back disorder was not shown in service.  It was also 
noted that current X-ray was negative for evidence of bony 
abnormality in the spine that would warrant consideration of 
presumptive service connection.  

An October 1991 VA bone scan of the lumbar spine was normal.  

In November 1991, the RO denied the claim for service 
connection for a low back disorder.  

In subsequently submitted private records, a private examiner 
interpreted lumbar spine X-rays as showing early lumbar 
spondylolisthesis in November 1991.  Private orthopedic 
evaluation in January 1992 noted that there was no gross 
postural deformity of the lumbar spine.  There was tenderness 
over the L4-L5 and L5-S1 apophyseal joints.  It was noted 
that bone scan and magnetic resonance imaging (MRI) of the 
lumbar spine were negative.  Neurological examination was 
intact.  It was the examiner's opinion that the veteran's 
complaints were secondary to spinal stenosis.  A private 
computerized tomography scan in February 1992 was interpreted 
as showing lumbar spondylosis with early spondylolisthesis.  
She was scheduled to be fitted with a chair back brace.  

Upon VA examination in August 1992, the veteran continued to 
complain of back pain.  She said that her private physician 
had told her that she had a stress fracture of L4 or L5, and 
that he prescribed a chair back brace.  She indicated that 
the brace had helped.  Examination showed a normal gait and 
station.  She would not squat because of knee problems, but 
had no difficulty sitting in a chair and arising without use 
of her hands.  She would not bend forward more than 30 
degrees.  She kept her back completely stiff, and all motion 
on forward bending was accomplished in the hip joints.  
Lateral movements were normal.  Pain was described as being 
over the midsection of the sacrum rather than in the 
lumbosacral region.  There were no spasms in the lower spine.  
The veteran had normal neurological findings of the upper 
extremities.  The diagnosis was history of stress fracture of 
the lumbar spine with no abnormal objective findings.  X-rays 
of the lumbar spine were interpreted as negative.  

At a personal hearing in December 1992, the veteran testified 
that her back became very tender following knee surgery.  Her 
physician told her that as she was walking with an impediment 
due to her knee problems, she was probably putting undue 
stress on her back.  During periods when she walked with a 
limp due to her knee problems, she had increased back 
complaints.  She first sought treatment for her back 
complaints 3 to 5 months after separation from service.  She 
now experienced chronic pain and tenderness.  The issue of 
entitlement to service connection for a low back disorder as 
secondary to her bilateral knee disorder was raised by her 
representative.  

In July 1993, a VA Hearing Officer denied the veteran's claim 
for a low back disorder noting that the veteran's back pain 
began following discharge from service.  Although initial X-
ray of the back in October 1988 noted some minor narrowing of 
L4-5 disc space, repeated subsequent X-rays were negative.  
It was noted that arthritis was not diagnosed within the 
presumptive period following discharge, and that in the 
absence of evidence of any back condition in service, or of 
arthritis to a compensable degree within one year following 
discharge, there was no basis for a finding of service 
connection for any back condition.  

In a Board remand determination in October 1995, it was noted 
that the issue of entitlement to service connection for a low 
back disorder on a secondary basis had been raised at the 
December 1992 personal hearing.  It was also noted that 
additional records in support of the veteran's claim might be 
available.  The claim was remanded for additional evidentiary 
development, to include a new orthopedic evaluation.  

Upon VA examination in March 1996, the veteran complained of 
low back pain and leg spasms.  Her back complaints were 
aggravated by standing or walking for too long.  At home, she 
wore a back brace constantly.  Examination showed that she 
had a normal gait and normal station.  She had no complaints 
when walking on her toes or heels but would not squat more 
than 90 degrees of knee flexion though she had normal knee 
flexion when examined.  She said that squatting further than 
90 degree would cause knee pain.  Examination of the back 
revealed no abnormalities.  The pelvis was level.  Her 
shoulders were level.  She had a negative Trendelenburg test.  
She showed normal lumbar lordosis when standing and normal 
dorsal kyphosis.  With forward flexion, she would not reverse 
the lumbar lordosis completely, and she kept her back almost 
straight.  

The examiner noted that what was observed when the veteran 
was standing was that both feet were somewhat everted.  She 
showed the examiner that inversion of the feet when standing 
on the other foot would relieve the strain to her back.  She 
also said that her mother had told her many times that her 
posture was not good.  She had no difficulty though when 
sitting on the examining table with her legs straight and 
somewhat bent forward.  She then showed good reversal of her 
lumbar lordosis though.  Again she complained of tenderness 
over the left sacral iliac joint.  On straight leg raising 
though, she complained of an aching feeling in the area of 
her right ischial tubercle.  Straight leg raising of the left 
leg did not cause her any pain.  Examination of the lower 
extremities revealed no muscle atrophy.  The scar on the 
other side of her left knee was not tender and hardly 
noticeable.  She had good stability of both knees.  She had 
full range of motion of both knees on full extension to 145 
degrees of flexion.  There was no crepitus on flexion 
extension.  Lachman test and drawer test were negative.  
McMurray test was negative.  The final diagnoses include 
chronic left sacroiliac joint strain postural in origin and 
not service-connected; everted feet could cause occasional 
muscle spasms especially in the peroneal muscle group; and 
negative knee examination.  

In April 1996, the RO denied service connection for a lower 
back condition as secondary to the service-connected 
disability of the knees noting that the recent examination of 
the back revealed no abnormalities.  It was noted that the 
evidence of record indicated that the veteran's poor posture 
caused the strain on the back.  

In January 1997, requests were made by the RO to numerous 
private physicians for treatment records regarding the 
claimant's back disorder.  Subsequently received records 
reflected gynecological treatment in October 1995.  

The RO denied the veteran's claim for service connection for 
a back disorder in June 1997 noting that the veteran's claim 
was not well grounded.  It was pointed out that the recently 
received private records showed treatment for a disorder 
other than the low back.  

In February 1988, the veteran's representative submitted a 
statement in support of the veteran's claim in which it was 
stressed that the March 1996 examination was inadequate for 
various reasons, to include that the veteran's complaints of 
pain and functional limitations were not addressed.  The 
order of the development of the remand requests was also 
questioned as the development for additional records was not 
accomplished until after conduct of the examination, thereby 
resulting in an incomplete medical history for the examiner 
to review.  It was also noted that the examination did not 
include lumbar spine X-rays.  

In response to the representative's concerns, the RO 
scheduled the veteran for another orthopedic evaluation in 
May 1998.  Records in the claims file reflect that she failed 
to report, and the RO denied her claim for service connection 
for a low back disorder in August 1998.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  This regulation is 
only enforced if the claimant cannot show good cause for 
missing a scheduled examination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).  

Individual for whom medical examinations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.655 (1998).  


Analysis

Initially, the Board notes that when this claim was 
previously before the Board in October 1995, the claim of 
service connection for a low back disability was noted to be 
well grounded.  In subsequently dated Court decisions, the 
requirements for well-grounded claims have been clarified.  
See Caluza, supra.  For the reasons provided below, it is the 
Board's opinion that the veteran's claim for service 
connection is not well grounded.  Since the appellant did not 
meet the burden of establishing a well-grounded claim in that 
the claim is inherently implausible, the Board finds that the 
claimant is not prejudiced by action or inaction by the RO.  
To the extent the RO provided a decision on the merits of the 
claim, the claimant likewise is not prejudiced by the Board's 
decision that her claim is not well grounded as the RO gave 
her more consideration than she was due.   Meyer v. Brown, 9 
Vet. App. 425 (1996); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As noted above, at the time this claim was before the Board 
in March 1991 and October 1995, it remained unclear to the 
Board whether any current low back disorder was extant, and, 
if so, whether this condition was causally related to the 
appellant's service period.  In the 1995 remand, it was also 
noted that there was a question of whether any current back 
disorder was secondary to a service-connected bilateral knee 
disorder.  The case was remanded on both occasions for 
additional evidentiary development, to include special 
evaluations to make such determinations.  The VA examination 
in July 1991 diagnosed low back strain but subsequently 
conducted X-ray of the lumbar spine was negative.  In 1995, 
the examiner was requested to render an opinion as to the 
etiology of any diagnosed disability of the lumbosacral 
spine, to include a determination as to whether any diagnosed 
disability was as likely as not related to the appellant's 
service-connected bilateral knee disability, and to render an 
opinion as to when any diagnosed disability was initially 
clinically manifested.  The requested examination resulted in 
an opinion that the veteran's chronic left sacroiliac joint 
strain was postural in origin.  

Another examination was scheduled based on allegations that 
the examination was inadequate as expressed by the veteran's 
representative, but the appellant failed to report.  While 
the letters informing her of the dates and times of the 
examination were not associated with the claims folder, the 
record contains VA records that indicate that the normal 
administrative processing of requests for the veteran to 
appear for examination was carried out, to include mailing of 
such notice to her last known address.  There is confirmation 
that she failed to appear.  This same address was used to 
mail correspondence subsequent to the remand, and none of 
this correspondence was returned by the postal service as 
undeliverable.  

Since the veteran did not report for her scheduled 
examination, the RO, in August 1998, continued the denial of 
service connection for a disability of the low back.  The 
denial was predicated on the same bases as previous denials 
in that there was no medical evidence of a chronic back 
disorder during service, to include that low back arthritis 
was not demonstrated within a one year period after service.  

The Board notes that is it incumbent upon the veteran to 
submit to examinations if she is applying for, or in receipt 
of, compensation.  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992).  The RO offered the veteran opportunity to support 
her claim of service connection with an examination and the 
Board finds no further VA obligation in connection with this 
appeal.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
While the letters notifying her of the date, time, and place 
of the aforementioned examination were never associated with 
the claims folder, none of the correspondence sent to the 
veteran subsequent to the 1995 remand decision, to include 
notice of the May 1998 examination, was returned by the 
postal service as undeliverable, and the address used to send 
her the notice of the examination was to her last known 
address of record.  "[T]he law presumes the regularity of 
the administrative process 'in the absence of clear evidence 
to the contrary.'"  YT v. Brown, 9 Vet. App. 195, 199 
(1996).  Thus, absent any clear evidence to the contrary, the 
VA administrative records in the claims folder support a 
finding that the veteran was properly notified of the date 
and time of the scheduled VA medical examination.  

Under the circumstances, it is the Board's determination that 
the first element of a well-grounded claim is met as at least 
low back strain has been shown.  The most recent examination 
attributed this to the veteran's posture.  For purposes of 
this decision, the Board will assume without deciding that 
the claimant's evidentiary assertions are adequate on this 
record to establish injury or disease in service, or injury 
due to the service-connected bilateral knee disorder.  Her 
statements must be presumed to be true for the limited 
purpose of determining whether a well-grounded claim has been 
presented.  King v. Brown, 5 Vet. App. 19 (1993).  

What this record lacks, however, is competent medical 
evidence of a nexus between current complaints and disease or 
injury in military service or disease or injury due to her 
service connected bilateral knee disorder.  None of the 
medical providers have linked a post service disability to 
service or service-connected disability.  Nor does 
consideration of 38 C.F.R. § 3.303(b) avail the claimant.  No 
chronic back disability was shown in service.  Although she 
is competent to report manifestations of a back disability 
perceptible to a lay party, she is not competent to link such 
manifestations to an underlying back disability that is 
itself not perceptible to a lay party.  The record does not 
show a back disability a lay party is competent to perceive.  
Savage, supra.  Accordingly, she can not satisfy the nexus 
element of a well-grounded claim on the basis of chronicity 
or continuity of symptomatology. 

While the claimant has made assertions that medical providers 
have stated to her, in substance, that she has a back 
disability of service origin, the Board must respectfully 
point out to the appellant that the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  To the extent that 
there is any doubt that the record shows the claimant has 
been informed as to how to complete her application by 
providing competent medical evidence of a nexus between 
current back disability and disease or injury of service 
origins, including a claim of secondary service connection, 
she is so informed.

The Board has also noted the assertions that the RO failed to 
comply with the Board's directive on remand.  In this case, 
however, the Board finds that since the claimant never 
satisfied her obligation to come forward with a well-grounded 
claim, any error by the RO must be deemed harmless.  It is 
now clear in light of the evolving case law that the claimant 
has never produced a well-grounded claim.  Thus, she could 
have no expectation that VA had any duty to assist to develop 
the record further.  Accordingly, the Board's requests on 
remand were in error as they were without support in the law, 
as subsequently interpreted, and thus the appellant had no 
derivative right to demand compliance with the Board's 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the evolving case law likewise appears to change the 
picture with respect the procedural status of the claim in 
light of the prior final decisions denying entitlement to 
service connection for a back disability.  In this context, 
the Board's action in 1995 can be viewed as a determination 
that the initial raising of a theory of entitlement on the 
basis of secondary service connection, and additional 
evidence relevant to the nature of the back disability was 
enough to "contribute to a more complete picture," and thus 
warrant reopening under the most recent evolutions of the 
case law.  Elkins v. West, No. 97-1534 (U.S. Vet. App. 
February 17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Assuming this is the case, the next task before the 
Board was to determine if the claim is well grounded.  
Elkins, supra.  That is precisely how this appeal has been 
handled and thus there was no prejudice to the claimant on 
that basis.  Bernard, supra.


 


ORDER


Service connection for a low back disability is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

